                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DMSION
                                    No. 5:19-CV-290-D


MICHAEL TODD WADE,                            )
                                              )
                           Plaintiff,         )
                                              )
                v.                            )                     ORDER
                                              )
ANDREW M. SAUL,                               )
Commissioner of Social Security,              )
                                              )
                           Defendant.         )


        On June 25, 2020, Magistrate Judge Numbers issued a Memorandum and Recommendations

.("M&R") and recommended that this court deny plaintiff's motion for judgment on the pleadings

[D.E. 20], grant defendant's motion for judgment on the pleadjngs [D.E. 22], and affirm. defendant's

final decision. See [D.E. 25]. On July 9, 2020, plaintiff objected to the M&R [D.E. 26]. Defendant

did not respond.

        "The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed findjngs or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005)(emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b)(1 ). Absent a timely

objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 315 (quotation omitted).

       The court has reviewed the M&R, the record, and plaintiff's objections. As for those

portions ofthe M&R to which plaintiffmade no objection, the court is satisfied that there is no clear



            Case 5:19-cv-00290-D Document 27 Filed 08/12/20 Page 1 of 3
error on the face of the record.

       The court has reviewed de novo the portions of the M&R to which plaintiff objected. The

scope ofjudicial review of a final decision concerning disability benefits under the Social Security

Act, 42 U.S.C. § 301 e t ~ is limited to determining whether substantial evidence supports the

Commissioner's factual findings and whether the Commissioner applied the correct legal standards.

See,   ~   42 U.S.C. § 40S(g); Shinaberry v. Saul, 9S2 F.3d 113, 120 (4th Cir. 2020); Walls v.

Barnhart, 296 F.3d287, 290 (4th Cir. 2002); Hays v. Sullivan, 907 F.2d 14S3, 14S6.(4th Cir. 1990).

Substantial evidence is evidence a ''reasonable mind might accept as adequate to support a

conclusion." Richardson v. Perales, 402 U.S. 389,401 (1971) (quotation omitted); see Biestek v.

Benyhill, 139 S. Ct. 1148, 11S4 (2019). It "consists of more than a mere scintilla of evidence but

may be less than a preponderance." Smith v. Chater, 99 F.3d 63S, 638 (4th Cir. 1996); see Biestek,

139 S. Ct. at 11S4;· Shinaberry, 9S2 F.3d at 120. This court may not reweigh the evidence or

substitute its judgment for that of the Commissioner. See,~ Shinabeny, 9S2 F.3d at 120; Hays,

907 F.2d at 14S6. Rather, in determining whether substantial evidence supports the Commissioner's

decision, the court examines whether the Commissioner analyzed the relevant evidence and

sufficiently explained his findings and rationale concerning the evidence. See, ~ Shinabeny, 9S2

F.3d at 120; SterHng Smokeless Coal Co. v. Akers, 131 F.3d 438, 439-40 (4th Cir. 1997).

       Plaintiff's objections restate the arguments made to Judge Numbers concerning whether the

Administrative Law Judge ("AIJ'') properly assessed plaintiff's mental impairments and properly

evaluated the weight given to a treating physician's opinion. Compare [D.E. 21] 12-18, with [D.E.

26] 1-3. Plaintiff also objects that Judge Numbers accepted defendant's post-hoc rationaHzation.

See [D.E. 26] 3.



                                                2


           Case 5:19-cv-00290-D Document 27 Filed 08/12/20 Page 2 of 3
       Judge Numbers and the AU applied the proper legal standards. See M&R [D.E. 25] 4-19.

Moreover, substantial evidence supports the AIJ' s analysis. See id. Thus, the court overrules the

objections.

       In sum, the court OVERRULES plaintiff's objections to the M&R [D.E. 26], ADOPTS the

conclusions in the M&R [D.E. 25], DENIES plaintiff's motion for judgment on the pleadings [D.E.

20], GRANTS defendant's motion for judgment on the pleadings [D.E. 22], AFFIRMS defendant's

final decision, and DIS:MISSES this action. The clerk shall close the case.

       SO ORDERED. This I~ day of August 2020.



                                                        JSC.DEVERID
                                                        United States District Judge




                                                3

              Case 5:19-cv-00290-D Document 27 Filed 08/12/20 Page 3 of 3
